Title: To Benjamin Franklin from Dumas, 13 March 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 13e. Mars 1780
Le certificat dont il est question dans ma Lettre ci-jointe à Mr. le gd. Pre. d’Hollde. est celui dont je vous envoyai copie en son temps de la part de Mr. Jones. Ainsi il est superflu d’en joindre ici une autre.
Hier il arriva un Exprès d’Angleterre, avec la nouvelle que les cargaisons des navires Hollandois chargés de chanvre & goudron & autres provisions navales de cette espece, escortés par le Contre Amiral de Byland, & saisis par les Anglois sous Fielding, ont été déclarés de bonne prise, & confisqués par conséquent en Angleterre & qu’on délibere encore Si [torn: les vai]sseaux mêmes ne seront pas aussi confisqués. Voilà donc à la fois la piraterie & l’insulte complete.
D’un autre côté, Mr. Swart Résident de la Rep. à Petersbourg vient d’écrire à L.H.P. une Dépêche, qui fut lue hier à l’Assemblée & trouvée si intéressante, qu’on l’a faite Commissoriale, pour délibérer sur le contenu, qui apprend à L.H.P., que la Cour de Petersbourg voit avec indignation les excès que les Anglois commettent sur mer, ceux en particulier qu’ils se sont permis dernierement contre une flotte Hollandoise en violant manifestement le Droit des gens, & les mensonges qu’ils débitent partout, comme si la Russie étoit portée pour eux; tandis que le contraire est vrai, & que Sa Maj. Russe non seulement désapprouve hautement leur conduite, mais est disposée & inclinée de plus à entrer avec tous les neutres dans les mesures les plus propres à rendre les mers plus sures, & la navigation commune à tous plus respectée.

Je tiens tout cela de notre Ami: ainsi, Monsieur vous pouvez compter dessus.
Ceci, & l’entretien du St. avec le Pce. de Gallitzin Envoyé de Russie, & le Courier dépêché à Petersbourg en conséquence, nous promet quelque changement de scene important; mais, dit notre Ami, 873. OEUP ZQMBEXCGTNU, fait ici tout ce qu’il peut (& il peut beaucoup) pour soutenir ici les Anglomanes; sans lui qui retient le St——, & lui fait faire triste figure, on auroit déjà pris des mesures vigoureuses.
Je suis avec tout l’attachement respectueux que vous connoissez, Monsieur Votre très humble & très-obéissant serviteur
Dumas
Paris à Son Exce. Mr. Franklin,

Mr. Carmichael m’a écrit le 25 Janvr. dernier de Cadix, avoir remis un paquet pour moi à Mr. Gerard. Je ne l’ai pas encore reçu. Si Mr. Gerard est à Paris, voudriez-vous bien avoir la bonté, Monsieur, de lui faire demander les papiers qu’il peut avoir pour moi?

 
Addressed: à Son Excellence / Monsieur B. Franklin Esqr. / Min. Plenipe. des Etats-Unis / &c. / Passy./.
Notation: Dumas, la haie March 13. 80
